Order respecting place of trial reversed on the facts as matter of discretion, with ten dollars costs and disbursements, and defendant’s motion to change the place of trial from Erie to Kings county granted, with ten dollars costs, and plaintiff’s motion to retain the place of trial in Erie county denied, without costs. Order for examination before trial so far as appealed from modified on the law and facts as matter of discretion by striking out the words “ or consumers ” in subdivision 2 of the second ordering paragraph, and as modified affirmed, without costs. Memorandum: In view of the fact that the removal of defendant’s books and records from Kings county to Erie county is likely to cause serious embarrassment to the defendant in the conduct of its business and of the further fact that the contract of hiring was made in Kings county and that defendant’s officers and employees are necessary and material witnesses, we think the ends of justice will be promoted by changing the place of trial to Kings county. All concur. (One order denies defendant’s motion for change of place of trial from Erie to Kings county and grants plaintiff’s cross-motion to retain the place of trial in Erie county. The part of the other order appealed from grants plaintiff an examination before trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.